ITEMID: 001-82949
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF OSHER AND OSHER v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Christos Rozakis
TEXT: 5. The first applicant was born in 1933. The second applicant was born in 1935. They live in Lynn, MA, the United States of America.
6. On an unspecified date the applicants sued the Social Security Office of the Oktyabrskiy District of Rostov-on-Don (“the social security office”) for pension arrears for the period from 1 February 1998 to 31 March 1999.
7. On 20 October 1999 the Oktyabrskiy District Court of Rostov-on-Don granted the applicants' claims. The court awarded 2,050.16 Russian roubles (RUB) to the first applicant, and RUB 1,862 to the second applicant.
8. On 26 November 1999 the Oktyabrskiy District Court ordered that the social security office pay RUB 1,025.08 to the first applicant and RUB 931 to the second applicant in respect of pension arrears for the period from 1 April 1999 to 1 November 1999.
9. On 26 January 2000 the Rostov Regional Court upheld the judgments of 20 October 1999 and 26 November 1999 on appeal. The judgments became enforceable.
10. On an unspecified date the President of the Rostov Regional Court lodged an application for supervisory-review of the judgments of 20 October and 26 November 1999, as upheld on 26 January 2000.
11. On 15 March 2001 the Presidium of the Rostov Regional Court found that the District Court had incorrectly applied domestic law, quashed the judgments of 20 October and 26 November 1999, as upheld on 26 January 2000, and dismissed the applicants' claims.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
